  Case 2:10-cr-00754-SDW Document 29 Filed 10/05/20 Page 1 of 2 PageID: 111
PROB 12A
(7/93)

                                United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: Sykey Kitchens                                                         Cr.: 10-00754-001
                                                                                          PACTS #: 59864

Name of Sentencing Judicial Officer:     THE HONORABLE SUSAN D. WIGENTON
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/21/2012

Original Offense:   Count One: Possession of a Firearm by a Convicted Felon 18:922(g)(1)

Original Sentence: 110 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment - $100, Substance Abuse Testing, Alcohol Treatment, Drug
Treatment

Type of Supervision: Supervised Release                         Date Supervision Commenced: 05/23/2018

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1.                   Sykey Kitchens was arrested by members of Jersey City Police Department on
                       September 26, 2020 and charged with a domestic violence related simple assault
                       offense. According to information provided by Hudson County Correctional
                       Center, Mr. Kitchens punched the victim in the face.
                       The official incident report has been requested from Jersey City Police
                       Department to obtain the details of the arrest.


U.S. Probation Officer Action:
Mr. Kitchens will be required to participate in the virtual U.S. Probation Office’s STOP (Skills, Techniques,
Options, and Plans for better relationships) Program and will meet once per week for 10 weeks beginning
on Monday, October 19, 2020. Attendance and completion of the homework assignments are mandatory.

We respectfully request that no court action is taken at this time. We will update the Court if Mr. Kitchens
does not successfully complete the program and with the outcome of the pending matter.
  Case 2:10-cr-00754-SDW Document 29 Filed 10/05/20 Page 2 of 2 PageID: 112
                                                                                          Prob 12A – page 2
                                                                                             Sykey Kitchens



                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY, Chief
                                                         U.S. Probation Officer

                                                         Maria Goodwater/SGM


                                                          By:    MARIA GOODWATER
                                                                 U.S. Probation Officer

/ mg

APPROVED:



Suzanne Golda-Martinez                   10/02/2020
SUZANNE GOLDA-MARTINEZ                            Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                                s/Susan D. Wigenton
                                                                  Signature of Judicial Officer


                                                                October 5, 2020
                                                                              Date
